Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Bertrand C. Liang (“Executive”) and Pfenex Inc. (the “Company”) (jointly
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive was employed as the Company’s Chief Executive Officer;

WHEREAS, Executive signed an Executive Employment Agreement with the Company on
June 20, 2014 (the “Employment Agreement”);

WHEREAS, Executive signed an Indemnification Agreement with the Company, dated
June 24, 2014 (the “Indemnification Agreement”);

WHEREAS, Executive previously was granted options to purchase shares of the
Company’s common stock (each, an “Option”) pursuant to the terms of the
Company’s 2009 Equity Incentive Plan or the Company’s 2014 Equity Incentive Plan
(each, a “Plan”);

WHEREAS, Executive resigned without Good Reason, as defined in the Employment
Agreement, effective January 23, 2017 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1.    Consideration. In exchange for Executive entering into this Agreement and
in exchange for Executive resigning from the Company’s Board of Directors and
all other positions of the Company, and Executive executing the resignation
letter appended as Exhibit C prior to or contemporaneously with this Agreement:

a.    Separation Payments. The Company agrees to continue to pay Executive’s
base salary as of the Separation Date for a period of eleven (11) months as
severance (for an aggregate total of Four Hundred Eighty Five Thousand One
Hundred Dollars ($485,100.00)), less applicable withholdings, with the first
such payment commencing on the first Company payroll date following the
Effective Date of this Agreement.

b.    Consulting Agreement. Commencing on the Separation Date, Executive agrees
to provide consulting services to the Company pursuant to the terms of the
Consulting



--------------------------------------------------------------------------------

Agreement attached hereto as Exhibit A (the “Consulting Agreement”) for the
period of time specified therein (the “Consulting Period”). During the
Consulting Period, Executive agrees to reasonably assist the Company in
connection with the transitioning of Executive’s duties, and to provide such
other services as are set forth in the Consulting Agreement. Nothing in this
Agreement or the Consulting Agreement pertaining to Executive’s subsequent role
as a Consultant shall in any way be construed to constitute Executive continuing
as an agent, employee, officer, or representative of the Company. Executive
shall perform the services under the Consulting Agreement solely as an
independent contractor. During the Consulting Period, Executive shall receive
only that compensation set forth in Schedule 1 to Exhibit A for his consulting
services. All other aspects of the consulting arrangement shall be governed by
the terms of Exhibit A.

c.    COBRA. If Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (i) a period
of twelve (12) months from the date of termination or (ii) the date upon which
Executive and/or Executive’s eligible dependents are no longer eligible for
COBRA continuation coverage. The reimbursements will be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.

d.    Supplemental Release Payment. Subject to Executive executing and not
revoking the Supplemental Release attached hereto as Exhibit B (the
“Supplemental Release”), within five (5) business days following the
Supplemental Release Effective Date (as defined therein), the Company will make
a lump sum payment to Executive in the total amount of Forty-Four Thousand One
Hundred Dollars ($44,100.00), less applicable withholdings, which is the
equivalent to one month of Executive’s base salary as of the Separation Date
(the “Supplemental Release Payment”). Executive must execute, within twenty-one
(21) days after the termination of the Consulting Agreement, the Supplemental
Release, which agreement will serve to cover the time period from the Effective
Date of this Agreement through the Supplemental Release Effective Date;
provided, however, that the Parties agree to modify the Supplemental Release to
comply with any new laws that become applicable prior to the end of the
Consulting Period. If Executive refuses to sign the Supplemental Release, he
shall be deemed to have failed to abide by the material terms of this Agreement.
Further, Executive understands and agrees that he will only be entitled to the
continued payment of the consideration set forth in Section 1.a. if he executes
the Supplemental Release Agreement within the time allotted in this Section 1.d.
and does not revoke that agreement.

e.    No Further Severance. Except as explicitly set forth in this Agreement,
Executive acknowledges and agrees that he is not entitled to receive any
severance compensation or benefits from the Company. Executive hereby
acknowledges that without this Agreement, he is not otherwise entitled to the
consideration listed in this Section 1 or any other severance or separation
benefits from the Company.

 

-2-



--------------------------------------------------------------------------------

2.    Termination. Effective as of the Separation Date, Executive’s employment
with the Company is terminated, and Executive will no longer serve in any
positions Executive occupied with the Company or any subsidiary or affiliate of
the Company.

3.    Stock. Each Option that is outstanding and unexercised as of the
Separation Date shall continue to be subject to the terms of the applicable Plan
and Option agreement (collectively, the “Equity Agreements”), including that
each Option shall continue to vest in accordance with the vesting schedule under
the applicable Equity Agreement.

4.    Benefits. Executive’s health insurance benefits shall cease on January 31,
2017, subject to Executive’s right to continue Executive’s health insurance
under COBRA. Executive’s participation in all benefits and incidents of
employment, including, but not limited to, the accrual of bonuses, vacation, and
paid time off, ceased as of the Separation Date.

5.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.

6.    Executive’s Release of Claims. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, professional employer
organization or co-employer, insurers, trustees, divisions, and subsidiaries,
and predecessor and successor corporations and assigns, (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of Executive’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and

 

-3-



--------------------------------------------------------------------------------

implied), promissory estoppel, negligent or intentional infliction of emotional
distress, fraud, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, conversion, and
disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the California Family Rights Act, the California Labor Code, the
California Workers’ Compensation Act, and the California Fair Employment and
Housing Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below), nor any
indemnification rights available under Executive’s Indemnification Agreement,
Company Bylaws, or under applicable law. This release does not extend to any
right Executive may have to unemployment compensation benefits.

7.    Company’s Release of Claims Against Executive. In consideration of
Executive complying with the terms and conditions of this Agreement, the Company
hereby waives its right to any claims, causes of action, rights, and/or remedies
it might have against Executive, except for causes of action for, relating to or
arising from those actions within the scope of the Company’s audit committee
investigation leading to Executive’s resignation, criminal misconduct, fraud,
embezzlement, or misappropriation of trade secrets.

8.    California Civil Code Section 1542. The Parties acknowledge that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

-4-



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties, being aware of said code section, agrees to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.

9.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

10.    Trade Secrets and Confidential Information/Company Property; Insider
Trading Policy. Executive reaffirms and agrees to observe and abide by the terms
of the Confidentiality Information Restrictions (as referenced in the Employment
Agreement), specifically including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information. Executive agrees at all times hereafter to hold in the strictest
confidence, and not to use or disclose to any person or entity, any Confidential
Information of the Company. Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom Executive has called or with whom Executive
became acquainted during the term of Executive’s employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, or other
business information disclosed to Executive by the Company either directly or
indirectly, in writing, orally, or by drawings or observation of parts or
equipment. Executive further understands that Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no wrongful act of Executive’s or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof. Executive hereby grants consent to
notification by the Company to any new employer about Executive’s obligations
under this section. Executive represents that Executive has not to date misused
or disclosed Confidential Information to any unauthorized party. Executive’s
signature below constitutes Executive’s certification under penalty of perjury
that Executive has returned all documents and other items provided to Executive
by the Company (with the exception of a copy of the Company’s Insider Trading
Policy, employee handbook, and personnel documents specifically relating to
Executive), developed or obtained by Executive in connection with Executive’s
employment with the Company, or otherwise belonging to the Company. Executive
acknowledges and agrees to continue to abide by the terms and conditions of the
Company’s Insider Trading Policy in accordance with its terms.

 

-5-



--------------------------------------------------------------------------------

11.    No Cooperation. Subject to Section 12 governing Protected Activity,
Executive agrees that Executive will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in the Supplemental Release.
Executive agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Executive shall state no more than that Executive cannot provide
counsel or assistance.

12.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity, including filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications or attorney work product. Any language in the Employment
Agreement regarding Executive’s right to engage in Protected Activity that
conflicts with, or is contrary to, this section is superseded by this Agreement.
In addition, pursuant to the Defend Trade Secrets Act of 2016, Executive is
notified that an individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

13.    Mutual Nondisparagement. Executive agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. Executive shall direct any inquiries by potential
future employers to the Company’s human resources department, which shall use
its best efforts to provide only the Executive’s last position and dates of
employment. The Company agrees to refrain from any disparaging statements about
Executive. Executive understands that the Company’s obligations under this
paragraph extend only to the

 

-6-



--------------------------------------------------------------------------------

Company’s current executive officers and members of its Board of Directors and
only for so long as each officer or member is an employee or Director of the
Company. The Company agrees to provide Executive or his counsel, in advance, the
initial press release and other public disclosures concerning Executive’s
departure from the Company and provide a reasonable opportunity to comment;
provided, however, the Company shall have no obligation to incorporate any such
comments.

14.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver under the ADEA in the Supplemental Release, or of any provision of the
Confidentiality Information Restrictions referenced in the Employment Agreement,
shall entitle the Company immediately to recover and/or cease providing the
consideration provided to Executive under this Agreement and to obtain damages,
except as provided by law or as otherwise provided herein.

15.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

16.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

17.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED, SHALL
BE SUBJECT TO ARBITRATION IN SAN DIEGO, CA, BEFORE JUDICIAL ARBITRATION &
MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF
IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH

 

-7-



--------------------------------------------------------------------------------

PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, WHERE PERMITTED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE
THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A
JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

18.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

19.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. The Parties reasonably anticipate
that any consulting services during the Consulting Period shall be at a level
equal to twenty percent (20%) or less of the average level of services performed
by Executive during the immediately preceding thirty-six (36)-month period and,
accordingly, the Separation Date will be a “separation from service” within the
meaning of Section 409A (as defined above). Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either (i)
amendments to this Agreement; or (ii) revisions to this Agreement with respect
to the payment of any awards, which are necessary or appropriate to avoid
imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

20.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might

 

-8-



--------------------------------------------------------------------------------

claim through Executive to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

21.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

22.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the ADEA waiver in the
Supplemental Release, in the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

23.    Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.

24.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the confidentiality and inventions assignment provisions
incorporated by reference in the Employment Agreement, the Indemnification
Agreement, the Company’s Insider Trading Policy, and the Equity
Agreements. Nothing in this agreement shall alter Executive’s indemnification
and advancement rights granted by the Indemnification Agreement, Company Bylaws,
or by applicable law.

25.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Chairman of the Company’s Board of Directors.

26.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions.

27.    Effective Date. Executive understands that this Agreement shall be null
and void if not executed by Executive by 5pm Pacific time on January 23, 2017.
This Agreement will become effective on the date it has been signed by both
Parties (the “Effective Date”).

28.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on

 

-9-



--------------------------------------------------------------------------------

the part of each of the undersigned. The counterparts of this Agreement may be
executed and delivered by facsimile, photo, email PDF, or other electronic
transmission or signature.

29.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:

 

  (a)

Executive has read this Agreement;

 

  (b)

Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;

 

  (c)

Executive understands the terms and consequences of this Agreement and of the
releases it contains;

 

  (d)

Executive is fully aware of the legal and binding effect of this Agreement; and

 

  (e)

Executive has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

BERTRAND C. LIANG, an individual

Dated:     1/23/2017

   

/s/ Bertrand C. Liang

   

Bertrand C. Liang

   

PFENEX INC.

Dated:     1/23/2017

   

By

 

/s/ William R. Rohn

     

William R. Rohn

     

Chairman of the Company’s Board of Directors

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

PFENEX INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Consulting Agreement”) is made and entered into
as of January 23, 2017 (the “Effective Date”) by and between Pfenex Inc. (the
“Company”), and Bertrand C. Liang (“Consultant”) (each herein referred to
individually as a “Party,” or collectively as the “Parties”).

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:

 

  1.

Services and Compensation

Consultant shall perform the services described in Schedule 1 (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Schedule 1 for Consultant’s performance of the
Services.

 

  2.

Confidentiality

A.    Definition of Confidential Information. “Confidential Information” means
any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Consulting Agreement),
software, developments, inventions, discoveries, ideas, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company,
its affiliates or subsidiaries, either directly or indirectly, in writing,
orally or by drawings or inspection of premises, parts, equipment, or other
property of Company, its affiliates or subsidiaries. Notwithstanding the
foregoing, Confidential Information shall not include any such information which
Consultant can establish (i) was publicly known or made generally available
prior to the time of disclosure to Consultant; (ii) becomes publicly known or
made generally available after disclosure to Consultant through no wrongful
action or inaction of Consultant; or (iii) is in the rightful possession of
Consultant, without confidentiality obligations, at the time of disclosure as
shown by Consultant’s then-contemporaneous written records; provided that any
combination of individual items of information shall not be deemed to be within
any of the

 

-11-



--------------------------------------------------------------------------------

foregoing exceptions merely because one or more of the individual items are
within such exception, unless the combination as a whole is within such
exception.

B.    Nonuse and Nondisclosure. During and after the term of this Consulting
Agreement, Consultant will hold in the strictest confidence, and take all
reasonable precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) subject to
Consultant’s right to engage in Protected Activity (as defined below), disclose
the Confidential Information to any third party without the prior written
consent of an authorized representative of the Company, except that Consultant
may disclose Confidential Information to the extent compelled by applicable law;
provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company and seek a protective order or such similar
confidential protection as may be available under applicable law. Consultant
agrees that no ownership of Confidential Information is conveyed to the
Consultant. Without limiting the foregoing, Consultant shall not use or disclose
any Company property, intellectual property rights, trade secrets or other
proprietary know-how of the Company to invent, author, make, develop, design, or
otherwise enable others to invent, author, make, develop, or design identical or
substantially similar designs as those developed under this Consulting Agreement
for any third party. Consultant agrees that Consultant’s obligations under this
Section 2.B shall continue after the termination of this Consulting Agreement.

C.    Other Client Confidential Information. Consultant agrees that Consultant
will not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or current employer of Consultant or
other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

D.    Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Consulting Agreement and thereafter, Consultant owes the Company and such
third parties a duty to hold all such confidential or proprietary information in
the strictest confidence and not to use it or to disclose it to any person,
firm, corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

  3.

Ownership

A.    Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration

 

-12-



--------------------------------------------------------------------------------

with others, during the term of this Consulting Agreement and arising out of, or
in connection with, performing the Services under this Consulting Agreement and
any copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions.

B.    Pre-Existing Materials. Subject to Section 3.A, Consultant will provide
the Company with prior written notice if, in the course of performing the
Services, Consultant incorporates into any Invention or utilizes in the
performance of the Services any invention, discovery, idea, original works of
authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest, prior to, or separate from, performing the
Services under this Consulting Agreement (“Prior Inventions”), and the Company
is hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
transferable, worldwide license (with the right to grant and authorize
sublicenses) to make, have made, use, import, offer for sale, sell, reproduce,
distribute, modify, adapt, prepare derivative works of, display, perform, and
otherwise exploit such Prior Inventions, without restriction, including, without
limitation, as part of or in connection with such Invention, and to practice any
method related thereto. Consultant will not incorporate any invention,
discovery, idea, original works of authorship, development, improvements, trade
secret, concept, or other proprietary information or intellectual property right
owned by any third party into any Invention without the Company’s prior written
permission.

C.    Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.

D.    Further Assurances. Consultant agrees to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in Inventions in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments that the Company may deem necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title, and interest in and to all Inventions and testifying
in a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.D shall continue after
the termination of this Consulting Agreement.

E.    Attorney-in-Fact. Consultant agrees that, if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or

 

-13-



--------------------------------------------------------------------------------

foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3.A, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney-in-fact, to act for and on Consultant’s
behalf to execute and file any papers and oaths and to do all other lawfully
permitted acts with respect to such Inventions to further the prosecution and
issuance of patents, copyright and mask work registrations with the same legal
force and effect as if executed by Consultant. This power of attorney shall be
deemed coupled with an interest, and shall be irrevocable.

 

  4.

Conflicting Obligations

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Consulting Agreement, Consultant’s obligations to the
Company under this Consulting Agreement, and/or Consultant’s ability to perform
the Services. Consultant will not enter into any such conflicting agreement
during the term of this Consulting Agreement.

 

  5.

Return of Company Materials

Upon the termination of this Consulting Agreement, or upon the Company’s earlier
request, Consultant will immediately deliver to the Company, and will not keep
in Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, and any reproductions of any of the foregoing items that Consultant
may have in Consultant’s possession or control.

 

  6.

Term and Termination

A.    Term. The term of this Consulting Agreement will begin on the Effective
Date of this Consulting Agreement and will continue for twelve (12) months (the
“Term”) or until the Consulting Agreement is terminated as provided in
Section 6.B.

B.    Termination. After the Consulting Agreement has been in place for a period
of at least six months, the Company may terminate this Consulting Agreement upon
giving Consultant fourteen (14) days prior written notice of such termination.
Notwithstanding the foregoing sentence, the Company may terminate this
Consulting Agreement immediately and without prior notice if Consultant refuses
to or is unable to perform the Services or is in breach of any material
provision of this Consulting Agreement.

C.    Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1)    The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date, in accordance with the Company’s
policies and in accordance with the provisions of Section 1 of this Consulting
Agreement; and

 

-14-



--------------------------------------------------------------------------------

(2)    Section 2 (Confidentiality), Section 3 (Ownership), Section 4
(Conflicting Obligations), Section 5 (Return of Company Materials), Section 6
(Term and Termination), Section 7 (Independent Contractor; Benefits), Section 8
(Indemnification), Section 9 (Nonsolicitation), Section 10 (Limitation of
Liability), and Section 11 (Miscellaneous) will survive termination or
expiration of this Consulting Agreement in accordance with their terms.

 

  7.

Independent Contractor; Benefits

A.    Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Consulting Agreement shall in any way be construed
to constitute Consultant as an agent, employee, or representative of the
Company. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
Consulting Agreement and shall incur all expenses associated with performance.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Consulting
Agreement. Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes on such income.

B.    Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401(k)
participation. If Consultant is reclassified by a state or federal agency or
court as the Company’s employee, Consultant will become a reclassified employee
and will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company’s benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

 

  8.

Indemnification

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Consulting
Agreement, (iv) any failure of Consultant to perform the Services in accordance
with all applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole, or in part, from the
Company’s use of the Inventions or other deliverables of Consultant under this
Consulting Agreement.

Nothing in this agreement shall alter or modify Executive’s indemnification and
advancement rights granted by the Indemnification Agreement, Company Bylaws, or
by applicable law.

 

-15-



--------------------------------------------------------------------------------

  9.

Nonsolicitation

To the fullest extent permitted under applicable law, from the date of this
Consulting Agreement until twelve (12) months after the termination of this
Consulting Agreement for any reason (the “Restricted Period”), Consultant will
not, without the Company’s prior written consent, directly or indirectly,
solicit any of the Company’s employees to leave their employment, or attempt to
solicit employees of the Company, either for Consultant or for any other person
or entity. Consultant agrees that nothing in this Section 9 shall affect
Consultant’s continuing obligations under this Consulting Agreement during and
after this twelve (12) month period, including, without limitation, Consultant’s
obligations under Section 2.

 

  10.

Limitation of Liability

IN NO EVENT SHALL THE COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR
ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER THE COMPANY WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL THE COMPANY’S LIABILITY ARISING OUT OF OR IN
CONNECTION WITH THIS CONSULTING AGREEMENT EXCEED THE AMOUNTS PAID BY THE COMPANY
TO CONSULTANT UNDER THIS CONSULTING AGREEMENT FOR THE SERVICES, DELIVERABLES OR
INVENTION GIVING RISE TO SUCH LIABILITY.

 

  11.

Miscellaneous

A.    Governing Law; Consent to Personal Jurisdiction. This Consulting Agreement
shall be governed by the laws of the State of California, without regard to the
conflicts of law provisions of any jurisdiction. To the extent that any lawsuit
is permitted under this Consulting Agreement, the Parties hereby expressly
consent to the personal and exclusive jurisdiction and venue of the state and
federal courts located in California.

B.    Assignability. This Consulting Agreement will be binding upon Consultant’s
heirs, executors, assigns, administrators, and other legal representatives, and
will be for the benefit of the Company, its successors, and its assigns. There
are no intended third-party beneficiaries to this Consulting Agreement, except
as expressly stated. Except as may otherwise be provided in this Consulting
Agreement, Consultant may not sell, assign or delegate any rights or obligations
under this Consulting Agreement. Notwithstanding anything to the contrary
herein, the Company may assign this Consulting Agreement and its rights and
obligations under this Consulting Agreement to any successor to all or
substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.

C.    Headings. Headings are used in this Consulting Agreement for reference
only and shall not be considered when interpreting this Consulting Agreement.

 

-16-



--------------------------------------------------------------------------------

D.    Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Consulting Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Consulting Agreement will continue in full force and
effect.

E.    Modification, Waiver. No modification of or amendment to this Consulting
Agreement, nor any waiver of any rights under this Consulting Agreement, will be
effective unless in a writing signed by the Parties. Waiver by the Company of a
breach of any provision of this Consulting Agreement will not operate as a
waiver of any other or subsequent breach.

F.    Notices. Any notice or other communication required or permitted by this
Consulting Agreement to be given to a Party shall be in writing and shall be
deemed given (i) if delivered personally or by commercial messenger or courier
service, (ii) when sent by confirmed facsimile, or (iii) if mailed by U.S.
registered or certified mail (return receipt requested), to the Party at the
Party’s address written below or at such other address as the Party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 11.F.

 

  (1)

If to the Company, to:

10790 Roselle Street

San Diego, CA 92121

(2)    If to Consultant, to the address for notice on the signature page to this
Consulting Agreement or, if no such address is provided, to the last address of
Consultant provided by Consultant to the Company.

G.    Attorneys’ Fees. In any court action at law or equity that is brought by
one of the Parties to this Consulting Agreement to enforce or interpret the
provisions of this Consulting Agreement, the prevailing Party will be entitled
to reasonable attorneys’ fees, in addition to any other relief to which that
Party may be entitled.

H.    Signatures. This Consulting Agreement may be signed in two counterparts,
each of which shall be deemed an original, with the same force and effectiveness
as though executed in a single document.

I.    Protected Activity Not Prohibited. Consultant understands that nothing in
this Consulting Agreement shall in any way limit or prohibit Consultant from
engaging in any Protected Activity. For purposes of this Consulting Agreement,
“Protected Activity” shall mean filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission
(“Government Agencies”). Consultant understands that in connection with such
Protected Activity, Consultant is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Consultant
agrees to take all reasonable precautions to prevent any unauthorized use

 

-17-



--------------------------------------------------------------------------------

or disclosure of any information that may constitute Company confidential
information to any parties other than the Government Agencies. Consultant
further understands that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Pursuant to the Defend
Trade Secrets Act of 2016, Consultant is notified that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT

   

PFENEX INC.

By:

 

/s/ Bertrand C. Liang

   

By:

 

/s/ William R. Rohn

 

Bertrand C. Liang, an individual

     

William R. Rohn

       

Chairman of the Company’s Board of Directors

Address for Notice:

     

 

     

 

     

 

     

 

-18-



--------------------------------------------------------------------------------

SCHEDULE 1

SERVICES AND COMPENSATION

1.    Contact. Consultant’s principal Company contact: Patrick Lucy

2.    Services. The Services will include, but will not be limited to, the
following: Consultant’s reasonable assistance with the transition of duties of
the Company’s Chief Executive Officer, and other related projects. The Company
anticipates that Consultant will perform Services for no more than twenty (20)
hours per month.

3.    Compensation.

A.    The Company will pay Consultant a monthly fee of Ten Thousand Dollars
($10,000.00) for Services performed during the Term. This payment will be made
to Consultant no later than ten (10) business days following the end of the each
month of the Term. In addition, during the Term, the Consultant will continue to
vest in each Option according to the schedule set forth in the applicable Equity
Agreement governing such Option.

B.    All payments and benefits provided for under this Agreement are intended
to be exempt from or otherwise comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (together, “Section 409A”), so that none of the payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. In no event will the Company
reimburse Consultant for any taxes that may be imposed on Consultant as a result
of Section 409A.

This Schedule 1 is accepted and agreed upon as of January 23, 2017.

 

CONSULTANT

   

PFENEX INC.

By:

 

/s/ Bertrand C. Liang

   

By:

 

/s/ William R. Rohn

 

Bertrand C. Liang

     

William R. Rohn

       

Chairman of the Company’s Board of Directors



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTAL RELEASE AGREEMENT

This Supplemental Release Agreement (“Supplemental Release”) is made by and
between Bertrand C. Liang (“Liang”) and Pfenex Inc. (the “Company”) (jointly
referred to as the “Parties” and individually referred to as a “Party”).

1.    Consideration. In consideration for the continued payment of the
consideration set forth in Section 1.d. of the Separation Agreement and Release
signed between Liang and the Company (the “Separation Agreement”), Liang hereby
extends his release and waiver of claims to any claims that may have arisen
between the Effective Date (as such term is defined in the Separation Agreement)
and the Supplemental Release Effective Date, as defined below.

2.    Incorporation of Terms of Release Agreement. The undersigned Parties
further acknowledge that the terms of the Separation Agreement, including, but
not limited to, the sections entitled “No Further Severance”, “Payment of Salary
and Receipt of All Benefits”, “General Release of Claims”, “California Civil
Code Section 1542”, “Trade Secrets and Confidential Information/Company
Property; Insider Trading Policy”, “Protected Activity Not Prohibited”, and
“Mutual Nondisparagement” shall apply to this Supplemental Release and are
incorporated herein to the extent that they are not inconsistent with the
express terms of this Supplemental Release.

3.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Supplemental Release. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that he has been advised by this writing that: (a) Executive should consult with
an attorney prior to executing this Supplemental Release; (b) Executive has
twenty-one (21) days within which to consider this Supplemental Release; (c)
Executive has seven (7) days following Executive’s execution of this
Supplemental Release to revoke this Supplemental Release; (d) this Supplemental
Release shall not be effective until after the revocation period has expired;
and (e) nothing in this Supplemental Release prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.
In the event Executive signs this Agreement and returns it to the Company in
less than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for considering this Supplemental Release. Executive acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Supplemental Release on the Company’s behalf that is
received prior to the Effective Date. The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period.

4.    Supplemental Release Effective Date. Liang understands that this
Supplemental Release shall be null and void if not executed by him within
twenty-one (21) days after the termination of the Consulting Agreement. This
Supplemental Release will become effective on the eighth (8th) day after Liang
signs this Supplemental Release (the “Supplemental Release Effective



--------------------------------------------------------------------------------

Date”), so long as the Separation Agreement and the Supplemental Release have
both been signed by the Parties and neither has been revoked by either Party
before that date.

5.    Voluntary Execution of Agreement. Liang understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Liang acknowledges that:

 

  (a)

he has read this Supplemental Release;

 

  (b)

he cannot sign the Supplemental Release before the termination of his consulting
relationship with the Company, but that he must sign the Supplemental Release no
later than 21 days thereafter;

 

  (c)

he has been represented in the preparation, negotiation, and execution of this
Supplemental Release by legal counsel of his own choice or has elected not to
retain legal counsel;

 

  (d)

he understands the terms and consequences of this Supplemental Release and of
the releases it contains; and

 

  (e)

he is fully aware of the legal and binding effect of this Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      

BERTRAND C. LIANG, an individual

Dated:

      

 

      

Bertrand C. Liang

      

PFENEX INC.

Dated:

      

By

 

 

        

William R. Rohn

        

Chairman of the Company’s Board of Directors



--------------------------------------------------------------------------------

EXHIBIT C

LETTER OF RESIGNATION

January 23, 2017

To the Board of Directors of Pfenex:

Effective immediately, I hereby resign as the President, Chief Executive Officer
and Secretary of Pfenex Inc. (the “Company”) and as an officer of any
subsidiaries of the Company. Immediately upon my resignation, I will cease to
represent myself as an officer or executive of the Company, will not perform any
managerial duties on behalf of the Company, and will cease to be a signatory
for, and to otherwise obligate, the Company.

Similarly, I hereby resign as a member of the Company’s Board of Directors and
as a director of any subsidiaries of the Company.

I also agree to execute any necessary documents or other forms necessary to
effectuate or document my resignation as a matter of local, state, federal or
international law.

Yours Truly,

/s/ Bertrand C. Liang

Bertrand C. Liang